 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDPacific Iron andMetal Co. and Teamsters Local117, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&HelpersofAmerica,IndependentandPatDavis.Cases 19-CA-3816 and 19-CB-1264April 25, 1969DECISION AND ORDEROn June 14, 1968, Trial Examiner E. Don Wilsonissued his Decision in the above proceeding, findingthat the Respondents had not engaged in and werenot engaging in certain alleged unfair labor practicesand recommending the dismissal thereof. Thereafter,the General Counsel filed exceptions to the TrialExaminer's Decision, and a brief in support of itsexceptions,and the Respondent Employer andRespondent Union filed briefs in support of theTrial Examiner's Decision. The Charging Party fileda response.TheNationalLaborRelationsBoardhasreviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,the exceptions and briefs, and the entire record inthecase,andherebyadoptsthefindings,conclusions,and recommendations of the TrialExaminer.We agree with the Trial Examiner that aunion-security agreement which is otherwise valid isnotnecessarilyunlawful in itsmaintenance orperformance merely because its terms are not inwriting.Rabouin, d/b/a Conway's Express v.N.L.R.B.,195 F.2d 906, 910 (C.A.2);N.L.R.B. v.ScientificNutrition Corp., d/b/a Capolino PackingCorporation,180 F.2d 447, 449 (C.A. 9). We alsoagree that the present complaint be dismissed.Insoconcluding,we are mindful that therequirement of "fair dealing" owed employees underunion-security agreements "includes the duty toinform the employee of his rights and obligations[respecting such agreements] so that the employeemay take all necessary steps to protect his job."IUE, Frigidaire Local 801 v. N.L.R.B.,307 F.2d679, 683 (C.A. D.C.), cert. denied 371 U.S. 936;Philadelphia Sheraton Corporation,136 NLRB 888,896, enfd. 320 F.2d 254, 258 (C.A. 3). Parties, whowould defend action taken on the basis of such oralagreements,must therefore satisfy a stringentburden of proof in establishing the existence andprecise terms and conditions of the agreement andin further establishing that affected employees havebeen fully and unmistakably notified thereof.There is no question in the present case that theemployees, including Davis, were advised and fullyunderstood their union-security obligations under theoperative agreement.Respondents have thereforemet their burden.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.MEMBERS JENKINS and ZAGORIA, dissenting:Unlike our colleagues, we would find that aunion-security clause must be in writing to justify anemployee's discharge.Union-security provisions are statutorily-createdexceptionstothebroaderpolicyof the Actforbidding discrimination against employees basedupon considerations of union membership. Needlessto say, they are of the utmost importance toemployees, since noncompliancemay result intermination of the employment relationship. Theirprecise terms are also of interest to unions andemployers,who may be held liable in the eventdischarges under such clauses are held to have beenimproper.Unfortunately, questions relating to union-securityagreements often involve issues of considerable legaldifficulty.The 30-day grace period required by theStatute is sufficiently complex that it has beensubject to differing interpretations by the Boardthrough the years,' and there is also contained in theStatute a "whichever is later" clause.Whether ornot a union-security requirement is lawful maydepend on whether it appears to have been imposedretroactively,"orwhether it expressly denies oldnonmembers the statutory grace period.' Further, aunion-securityrequirementmaybeinvaliddepending on the nature of certain preferentialprovisions contained therein,' or may depend onexactly what it requires of employees in the way ofdues, initiation fees, work permit fees,assessments,fines,orothercharges.'There are,moreover,various degrees of union security permitted by theStatute, such as "maintenance of membership" and"agency shop," which may depend for their legalityon an analysis of the precise terms of the agreementin question.An employee called upon to live up to aunion-securityagreementis not normally well-versedin legaltechnicalities, nor, usually, is the personnelmanager or union agent who would be expected toadvise the employee of what is required. Numerouspossibilities for misunderstanding exist.Moreover, it'SeeAl Massera,Inc, et a!.,101NLRB 837, which was in effectoverruled byChunKingSales,Inc.,126NLRB 851. Thereafter, ChunKing was expressly overruledbyNew YorkState Electric& Gas Corp,135 NLRB 357'E g.,Adams Division,LeTourneauWestinghouse Co (IndianapolisPlant),143 NLRB 827'Paragon ProductsCorp, 134 NLRB 662, 666.'E.g., Shreveport-Bossier Cleaners & Launderers,Inc,124 NLRB 534'E g,Zangerle PetersonCo.,123 NLRB 1027.175NLRB No. 114 PACIFIC IRON AND METAL CO.isnot unusual for employees to consult with BoardRegional personnel for an opinion as to whether aparticular union-security requirement comes withinwhat the Board has viewed as permissible.Obviously, the job of interpretation is made manytimesmore difficult when the parties depend onword-of-mouthforthetransmissionoftheirunion-security requirements.Because of the drastic consequences visited uponemployees who fail to comply with union-securityprovisions, and the fact that they are exceptions tothe general rule against discrimination, the Boardhas consistently held that an employee must beadequately notified of his obligation to become aunionmember,' and that union-security provisions,tobe lawful,must be set forth in clear andunmistakablelanguage.'In our view, the minimumthatwould satisfy these requirements is that anagreement be set forth in writing. The Board haslong held that, to guard against collusion, and togiveprospectivepetitionersseeking to representemployees adequate notice and protection, contractsthat are to serve as bars to a representation electionmust be in writing; no less notice and protectionshould be given employees who may be discharged ifthey misunderstand, misconstrue, or even just forgetapplicable union-security provisions.Respondents argue that, inasmuch as Section 8(d)of the Act requires a written contract only if eitherparty requests a writing, then a union-securityprovision, being a part of the contract, need not beinwriting if neither party requires it. The TrialExaminer has so' found. However, in our view,Section8(d),which deals with the contractualrelationship between employers and unions, is notdispositive of matters relating to the obligation ofindividualemployees in relation to the union.Though we would not find the mere existence of anoralagreement to be unlawful, and would, inconformity with 8(d), consider it binding and requirethat it be reduced to writing upon demand by eitherparty, that does not, in our view, constitute ananswer to the problem posed by the proviso to8(a)(3).We would require a reduction of theunion-securityagreement to writing before thepartiesmay .justify discrimination against employeesbased on their failure to comply with any suchallegedagreement.Relativelyslighteffortisrequired to reduce a union-security agreement towriting,and the advantages, of such a rule aremanifold and obvious.We believe the requirementof a written agreement is not only consistent withthe statutory scheme, but a rule which clearlyeffectuates the policies of the Act.Accordingly, as the clause in the instant case wasanoralone,we would conclude that Davis''Philadelphia Sheraton Corporation,136 NLRB 888, 896, enfd 320 F 2d254 (C.A.3);Local 98D,InternationalUnionof Operating Engineers,AFL-CIO,156 NLRB 545, 548.'Don Juan Company,Inc, 79 NLRB 154, 156,enfd on this point in 178F.2d 625,627 (C.A.2);Otis Elevator Company, 97NLRB 786, 793.605discharge was violativeof Section8(a)(3) and (1)and Section 8(b)(2) and(1)(A) of the Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEE.DON WILSON, Trial Examiner: Upon charges filedon October 2, 1967, by Pat Davis, an individual, hereinDavis, the General Counsel of the National LaborRelations Board, herein the Board, issued a consolidatedcomplaint dated November 29, 1967, alleging that PacificIron and Metal Co., herein the Employer and TeamstersLocal 117, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen& Helpers ofAmerica, Independent, herein the Union, violated varioussections of the National Labor Relations Act, herein theAct. Each Respondent duly made answer.Pursuant to due notice, a hearing in this matter washeld before me on March 7, 1968, at Seattle, Washington.General Counsel, the Employer and the Union have fullyparticipatedand their briefs have been received andconsidered.Upon the entire record' and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSThe Employer, at all material times, has been acorporation existing under the laws of the State ofWashington. In Seattle, it is engaged in processing scrapmetal and retailing fabrics and building materials. Duringthe past year its gross business exceeded $500,000. Itreceived over $50,000 in goods and materials from sellerswho obtained them from outside of Washington. At alltimesmaterial the Employer has been an employerengaged in commerce within the meaning of the Act.II.THE LABORORGANIZATIONAt all times material, the Union has been a labororganization within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesGeneral Counsel properly states there are two issues inthiscase,one factual and the other legal. The factual issueiswhether the Union and the Employer entered into anoral contract containing an otherwise valid union securityclause and so advised the Employer's employees. The legalissue,assumingthe existence of the oral contract, iswhether an oral union security clause may be relied uponto discharge a member of the bargaining unit for failuretomaintain her membership in the Union. There is noissue asto appropriateness of the unit.B. FactsInDecember 1966, the Union successfully organizedthe sales personnel and cashiers in the Employer's retailoperation in Seattle, and the Employer recognized theUnion as bargaining representative, in an appropriate'General Counsel'smotion for judgment on the pleadings is disposed ofin the body of this decision. 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit.-InJanuary 1967,2 the Union's secretary-treasurer,ArnoldWeinmeister, and the Employer's vice president,Earl Giant,began bargaining,and negotiations continuedintoMarch.'InMarch, the parties agreed to a health and welfareclause to be effective March 1, and to a wage increase tobe effectiveApril 1, and to a union-security clauserequiring that after 31 days from the effective date of thecontract or 31 days after being employed, an employeewould have to join the Union. Weinmeister considered thecontract effective onMarch 1. As of March, the partiescould not agree on hours of employment but decided todefer consideration of that until they had further data.They considered that otherwise they had a completecontract and proceeded to put it into effect withoutreducing it to writing.° The health and welfare paymentswere made as of March 1, and the wage increases wentinto effect on April 1.-In the latter part' of March,Weinmeister held ameeting of all the Employer's employees, 12, and toldthem the results of the negotiations! He told them withrespect to the union security clause that "as part of thecondition of employment that they would have to becomemembers of the Union on or after 30 days of the effectivedate [of the contract] or the date of employment,whicheverdatewas the latter [sic], and maintainmembership in the Union as a condition of employment."He further specified April 1, as the date they must acquiremembership. He told them the contract was effective onMarch 1. The employees approved the oral contract by avote of 10 to 2.No employee became a member before June 1, and noactionwas-takenagainst anyemployee by the Union orEmployer for such failure. In June, all the employees,includingDavis, paid their initiation fees and dues andjoined the Union. Davis paid her dues through August.She paid no further dues because the contract was not inwriting.In September, she refused to pay her dues unlessshe saw a written contract. The Union notified theEmployer of Davis' delinquency and requested herdischarge.On October 2, the Employer discharged Davispursuant to the Union's request for failure to pay dues.C. Concluding FindingsSection 10(b) of the Act precludes any finding thatentering into the contract inMarch or Weinmeister'sannouncement of its terms in March, were violations oftheAct.These acts took place more than six monthsbefore the filing of the charges on October 2.Weinmeister's testimony, as corroborated in general bythatofGiant,establishesthat the Union and theEmployer entered into an oral union-security agreement inMarchwhich,by its terms, conformed with therequirementsof the Act.Weinmeister substantiallyadvised the interested employees of the requirements of'Hereinafter, all dates refer to 1967,unless otherwise specified.'In making findings herein I have relied upon the testimony of Giant andWeinmeister whom I found to be honest witnesses'This had been their practice in other contracts between the parties,covering other units.'I creditWeinmeister's testimony as to what was said and done at thismeeting.I do not credit the testimony of Davis who impressed me as beingmore concerned with what she considered to be her own self interest thanin testifying accurately.She was particularly concerned because there wasno written contract and I find she paid too little attention to the details ofthe oral contract as given by Weinmeister.the union-security clause in March.Davis and the other employees were accorded morethan the required 30-day period to become members ofthe Union. It was not until June that they were told theymust become members of the Union. This is when Davisand others joined. Davis paid 3 months dues in June,being paid up through August. She was aware that aconditionof employment was that she maintain hermembership. Her complaint was not lack of notice of thisrequirement but rather with the fact that the contract wasnot in writing, particularly insofar as that which had notbeen agreed to, viz, hours of employment. It was for thisreason that she refused to pay her September dues.IfindDavis was discharged because she failed to payher September dues and therebymaintainher membershipin the Union as required by the oral contract between theUnion and the Employer. If an oral union-security clauseis legal, the Union's demand for her discharge and herdischarge by the Employer on October 2, were notillegal.Iagreewith the General Counsel that clear andunmistakablelanguage isrequired in any union securityagreement that is relied upon as a defense to a discharge.Contrary to General Counsel, I find the language of thisoral union-security provision was clear and unmistakableas was the pronouncement of its terms by Weinmeister tothe employees in March.`GeneralCounselarguesthatanyunion-securityagreementmust be in writing to be a defense to adischarge for failure to become or remain a member ofthe Union. However, General Counsel concedes that theActdoesnotrequirethatacollective-bargainingagreement be reduced to writing unless either partydemands it. Section 8(d) of the Act requires a writtencontractonly if either party requests a writing. Aunion-security provision is part of the contract and neednot be in writing if neither party requires it."There is nothing in the Act which compels theconclusion that collective bargaining contracts must beformally attested by the parties; rather Sec. 8(d)-specifically provides for a written agreement `if requestedby either party'- a clear evidence that writing is notrequired as a matter of law."'The terms of this union-security contract were clear andunmistakable and valid and were communicated to Davisand the other employees. Davis' discharge for failing tocomply with these terms was not violative of the Act norwas the demand for such discharge. She was discharged,and demand was made for her discharge, because shefailed to maintain her membership in the Union pursuantto a legalunion-security provision of a legal oral contract.Upon the basis of the foregoing findings of fact and theentire record, I make the following:CONCLUSIONS OF LAW1.The Employer has been, at all material times, anemployer engaged in commerce within the meaning of theAct.2.The Union has been, at all material times, a labororganization within the meaning of the Act.3.The record does not establish by a preponderance of'I consider it immaterial whether Weinmeister told the employees theyhad 30 or 31 days to join the Union.'Rabovin v.N.L.R.B,159 F.2d 906(C.A. 2, 1952); cf.N L.R B. v.ScientificNutritionCorp.,180 F.2d 447 (C.A. 9). PACIFICIRONAND METAL CO.607thesubstantialevidencethateitheroforbothRECOMMENDED ORDERRespondents engaged in unfair labor practices within themeaning of the Act or as alleged in the consolidatedUpon the basis of the foregoing findings of fact andcomplaint.conclusions of law, and upon the entire record in this4.GeneralCounsel'smotion for judgment on theproceedings,it is recommended that the Board enter anpleadings is denied.order dismissing the consolidated complaint.